DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed June 8, 2022 has been entered. Claim 2 has been canceled. Claims 1, 3-9 are pending in the application and have been amended. 
The applicant's arguments in the Remarks filed June 8, 2022 have been fully considered. The applicant argues that claim 2, which was indicated as allowable in the Final Rejection dated March 16, 2022, has now been incorporated into claim 1 of the currently pending claims. Similar additions have been made to the other independent claims, which are claims 6 and 7. The applicant argues that the independent claims are now in condition for allowance. The examiner agrees for the reasons explained in the “Allowable Subject Matter” section of this detailed action. 
The claim objection made in the last detailed action is withdrawn due to the amendment. The 35 U.S.C. § 112(a) rejections for claims 1 and 9 are withdrawn due to the amendments resolving the issues raised. 
The examiner wonders whether the applicant may wish to take advantage of the AFCP 2.0 program for after final requests in the future. The program also provides the examiner with additional examination time, which may result in increasingly the likelihood that examiners will issue allowances for the applicant in after final situations.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a transmission control unit configured to select” in claim 1. The transmission control unit is also mentioned in claims 2, 5, and 6. This unit is understood as item 14 in Fig 1, and therefore part of  the “vehicle control device,” item 12. This is also stated on page 33 of the specification of the present application. According to page 6 of the specification, the unit is connected to a computer that executes code stored on memory. Therefore, unit has sufficient material structure to perform the claimed functions. 
“a lane change request acquisition unit configured to acquire” in claim 1. The lane change request acquisition unit is also mentioned in claim 6. This unit is understood as item 16 in Fig 1, and therefore part of  the “vehicle control device,” item 12. This is also stated on page 33 of the specification of the present application. According to page 6 of the specification, the unit is connected to a computer that executes code stored on memory. Therefore, unit has sufficient material structure to perform the claimed functions. 
“a lane change control unit configured to…keep” in claim 1. The lane change control unit is also mentioned in claims 2-6. This unit is understood as item 20 in Fig 1, and therefore part of  the “vehicle control device,” item 12. This is also stated on page 33 of the specification of the present application. According to page 6 of the specification, the unit is connected to a computer that executes code stored on memory. Therefore, unit has sufficient material structure to perform the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, and 3-9 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims are claims 1, 6, and 7. The prior art of record fails to teach or suggest, alone or in combination, all of the limitations of these claims. 
Regarding claim 1, the claim recites:
A vehicle control device comprising: 
a transmission control unit configured to select, as a transmission mode, a drive manual mode in which a gear ratio of a transmission is selectable by a user and a drive mode in which a range of the gear ratio is not restricted, and configured to control the gear ratio in accordance with the selected transmission mode; 
a lane change request acquisition unit configured to acquire a lane change request; and 
a lane change control unit configured to, in a case where the lane change request has been acquired, perform lane change control in which a host vehicle changes lanes in accordance with the transmission mode, wherein 
if the drive mode has been selected in an automated driving control at a time when the lane change request is acquired, the lane change control unit is configured to keep the drive mode and perform the lane change control, and if the drive manual mode has been selected in the automated driving control at the time when the lane change request is acquired, the lane change control unit is configured to select the drive mode and perform the lane change control; 
the transmission mode includes: 
the drive manual mode; 
the drive mode; 
a sport manual mode in which a gear ratio of the transmission is selectable by a user; and 
a sport mode in which a range of the gear ratio is not restricted; 2
if the drive manual mode is selected, the transmission control unit is configured to change the transmission mode to the drive mode automatically in a case where a cruise travel state of the host vehicle is determined, and 
if the sport manual mode is selected, the transmission control unit is configured not to change the transmission mode to the sport mode automatically; and 
if the drive manual mode has been selected in the automated driving control at a time when the lane change request is acquired, the lane change control unit is configured to select the drive mode and perform the lane change control, and 
if the sport manual mode has been selected in the automated driving control at a time when the lane change request is acquired, the lane change control unit is configured to suppress the lane change control.  
A statement of a broad reasonable interpretation of what this claim means can be found in the detailed actions of the prosecution history.
The prior art of record, alone or in combination, does not teach at least the last four bullets of this claim in light of the entire claim. In other words, the prior art of record does not teach at least two different restricted modes, which are two different manual shifting modes, one of which, upon receipt of a lane change request, will perform the lane change, and the other of which, upon receipt of a lane change request, will not perform the lane change. Transmissions that have a restricted and unrestricted mode are not uncommon. The prior art contains teachings about paddle shifters, for example, and vehicles that can be switched between allowing manual paddle shifting and reverting back to automatic shifting. However, the prior art does not teach at least two modes within the manual shifting scheme, one of which allows lane changing and the other of which does not. 
Adames et al. (US2016/0363213 A1) teaches a system with an automatic transmission that can also be manually shifted using paddle shifters. As shown in Fig. 5, the manual shifting (“restricted mode” in the language of the present application) has two different sub-modes, one in which the paddle shifter is activated and one in which the manual gate, or M-gate, is activated. In one mode, auto-shifting will occur (step 212), while in the other, shifting will not occur without the driver command (step 222). In Paddle shifter mode, the mode can be deactivated and the system returned to auto shifting. This is like going from a restricted mode to an unrestricted mode. Yet this change occurs, not due to a lane change request or due to performing a lane change, but simply due to a predetermined time elapsing (step 214). In the M-gate mode, the system will not revert back to auto-shift mode without the driver deactivating the M-gate mode. Nothing in Adames suggest any contemplation of connecting the restricted modes (paddler shifter and M-gate) to lane changes or requests for lane changes, overtaking maneuvers, or even turns.
Abe (US2017/0334454 A1) teaches in Fig. 15 a vehicle in which there are three different driving styles (Eco, normal, and sports), all three of which come in two different modes, manual and automated. Paragraph 0106 teaches hitting a changeover switch 87 to go from automated driving mode to manual driving mode. The disclosure discusses automatic lane changing and overtaking maneuvers, but these are not done at the vehicle occupant’s request. Yet Abe does not teach, for example, that in the sport/manual mode the system will not revert back to automatic transmission after a lane change, whereas in normal/manual mode the system will revert to automatic transmission after a lane change. 
Saito (U.S. Pat. 7,704,187 B2) teaches in col. 1, line 65 through col. 2, line 14; and col. 2, lines 50-67, a vehicle with an automatic transmission with an automatic shift mode and a first and second manual shift mode. In the first manual shift mode, the vehicle operates in a more sporty manner and responds immediately. In the second manual shift mode, the response is restricted. The first manual shift mode is more responsive to the driver’s shifts than the second. In other words, the first manual shift mode offers a more sporty shifting response. As discussed in Fig. 6 and col. 7, lines 4-27, there is an “upshift allowing means 42” and an “downshift allowing means 50”. Upshifts and downshifts, even when manually requested, must meet certain criteria. Although, as seen in Fig. 5, there is some discussion of going up and down hills, which relates to the present application, in Saito, manual or paddle shifting ends after a predetermined time has elapsed. In contrast, the present application cancels paddle control in certain modes after a lane change. 
Okuyama et al (JP4073680 B2) teaches a system with an automatic transmission mode and a manual mode operated using shift levers. Sometimes, however, the driver cannot operate the shift levers and turn the vehicle at the same time. Therefore, the system, upon detecting the vehicle is traveling on a curve, will automatically shift into a curve acceleration mode. The patent teaches that when a turn signal is turned on, the vehicle’s transmission automatically selects the curve acceleration mode instead of the normal acceleration mode, which eliminates the need for the driver to use the shift lever. Yet Okuyama does not teach two different manual shift modes, only one of which will allow for an automatic lane change. Indeed, the intent of Okuyama is to allow a driver to not have to use the shift levers upon receipt of a lane change indicator. 
Trush (DE 102009020810 A1) teaches in paragraph 0079 a system in which the driver can turn the manual shift mode on and off. When manual shift mode is on, the driver can tap to shift. If the driver taps to shift, the system goes back to step 510, which just maintains that gear in manual mode. According to paragraph 0080, some taps in manual mode can return the vehicle back to automatic mode. Paragraph 0085 teaches that a lack of tap shifting within a predetermined period of time can result in the system reverting back to automatic mode. As discussed in paragraphs 0011 and 0087-0088 there are cases in which the driver will seek to manually shift to the “second gear start mode” but will be disallowed, which depends on the vehicle speed being lower than a predetermined speed. If the shift to the second gear start mode is disabled, the controller “releases the automatic mode again.” However, Trush does not teach anything about lane changing, nor does Trush teach two different manual operation modes. 
Klaus et al. (DE 10209840 B4) teaches a system with a “first switching means” to shifting into RND, within which the vehicle transmission will shift automatically. Within “D” however, the system can enter a “second switching” mode in which, as taught in paragraph 0012, the driver can use “jog buttons” to manually shift. This is often done when the driver does not agree with the current gear. The “manual mode” can be entered by hitting one button and the “automatic mode” by hitting another button. Yet nothing in Klaus teaches a system that automatically switches between manual and automatic shifting modes based on being in any kind of sport or D mode, or two separate unrestricted modes. No automatic switching between shift modes is contemplated. 
Plath (US2013/0178333 A1) teaches a system that can switch between automatic transmission mode and manual transmission mode. The mode is switched from automatic to manual when the driver hits a button, at which time the vehicle is downshifted and manual shifting mode begins (see paragraph 0043). Yet Plath does not teach different modes, such as two different restricted / manual transmission modes, nor does Plath stipulate rules for switching between two different restricted modes and two different unrestricted modes. 
Luh  (U.S. Pat. No. 7,505,842) teaches in col. 2, lines 3-34, various shift programs, such as economy, sport, fast-off, kick-down, and mountain. The driver can program these shift programs, which includes establishing “the number of gears used in the shift program, as well as the shifting conditions in which the automatic transmission shifts up or shifts down.” According to col. 5, lines 29-38, the driver can select the desired shift program via the infotainment system or other means. However, the entire disclosure teaches that the user is the only one who changes the shift program, and does so manually. There is no automatic shifting out of the user-selected mode as in the present application.
Fujitsu (JP2000296724 A5), which was listed on the IDS, teaches allowing acceleration after passing a vehicle under certain conditions. But under other conditions, if a passing maneuver has been completed, the system will prohibit shifting for a while. Yet Fujitsu does not teach inhibiting paddle shifting during a lane change as the present application does, nor automatically shifting into a different mode and staying there after a lane change.
Kishi et al. (U.S. 10,990,098 B2), which was a Honda application allowed by this examiner, teaches in Fig. 19 a system in which a vehicle has an objective to cruise at 90 kph so it makes a plan to pass (see left image of Fig. 19). Part of the plan is to down shift in preparation for accelerating (see col. 14, lines 39-40). But another vehicle causes a hindrance to passing (see middle image of Fig. 19). Eventually, unlike in Fig. 17, the vehicle realizes it cannot cruise at 90 kph, changes its objective and cancels the lane change plan (right image of Fig. 19). When that happens the host vehicle returns to its original gear and simply cruises. Yet none of this is taught in relation to operating in a restricted and unrestricted mode, or operating in an automatic transmission mode and a semi-automatic or paddle shifting mode. 
Claims 6 and 7 are substantially similar to claim 1 and allowable for the same reasons as claim 1. All dependent claims are allowable for at least the reasons of claims 1, 6, and 7.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665